Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-12 and 14-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-12 and 14-15 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "an incident photon produces a pulse in the raw signal, integrating the measurement signal over time to form an analog integrated measurement signal, and ascertaining a number of photons that are incident in the photomultiplier by comparing a value of the analog integrated measurement signal to an integral proportionality value which corresponds to a specific number of photons incident in the photomultiplier.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
White (Patent No. US 6,687,000 B1) discloses counting the photon events detected by each detector element as a function of time over a selected period of 
Fay et al. (Patent No. US 4,744,667) discloses counting photons emitted from the sample by beginning and ending photon counting in synchronization with the position of the filters to sequentially count photons emitted by the sample through the respective filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEUNG C SOHN/